Citation Nr: 0826288	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for left sacroiliac 
irritation with low back pain and arthritis, other than left 
lower extremity radiculopathy, for the period on and after 
September 26, 2003, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966 and from January 1967 to February 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).

A March 2003 rating decision awarded the veteran a separate 
evaluation for left lower extremity radiculopathy associated 
with left sacroiliac irritation with low back pain and 
arthritis.  According to VA's Veterans Appeals Control and 
Locator System (VACOLS), the disability rating assigned for 
the veteran's left lower extremity radiculopathy is the 
subject of another appeal that has not yet reached the Board.  
Hence, this decision is limited to the manifestations of the 
veteran's left sacroiliac irritation with low back pain and 
arthritis other than left lower extremity radiculopathy.  The 
issue on the cover page has been changed to reflect as such.

The issue on the cover page was remanded by the Board in May 
2004 for additional development to include the veteran being 
afforded a new VA examination if the RO deemed it necessary.  
The remand instructions stated that if the veteran was 
provided such an examination the claims folder should be 
provided to the examiner for review prior to the examination.  
The veteran did report for a VA examination in September 
2006; however, it does not appear that the claims folder was 
provided to the examiner.  The claims file was reviewed by 
another physician after the veteran's examination and no 
changes were made in the diagnosis.  In any event, the 
physician who examined the veteran in September 2006 noted 
the veteran's relevant medical history in his examination 
report.  Substantial compliance with the remand instructions 
having been completed, the case has been returned to the 
Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), 
aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Evans v. West, 12 Vet. App. 22, 31 (1998).

In November 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  On and after September 26, 2003, other than left lower 
extremity radiculopathy, left sacroiliac irritation with low 
back pain and arthritis has been primarily manifested by pain 
and no more than moderate limitation of motion of the lumbar 
spine, including forward flexion of the thoracolumbar spine 
limited at most to 45 degrees.  Ankylosis, incapacitating 
episodes, severely disabling intervertebral disc syndrome, 
significant neurological deficit other than left lower 
extremity radiculopathy, or listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion are not shown. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left sacroiliac irritation with low back pain and arthritis, 
other than left lower extremity radiculopathy, on and after 
September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5293 (2002), DCs 5286, 
5289, 5292, 5293, 5295 (2003), DCs 5235 to 5243 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As the current regulations pertaining to disabilities of the 
spine, 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007), contain 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (for example, under 
those regulations forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is needed for an evaluation of 
40 percent), the Secretary must provide at least general 
notice of that requirement to the claimant.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
third and fourth requirements from Vazquez-Flores take their 
roots from element 4 from Dingess/Hartman.  Some of the 
notice provided in this case was issued prior to the 
decisions in Vazquez-Flores and Dingess/Hartman.  As such, 
some notice does not take the form prescribed in those 
cases.  

A May 2004 notification letter informed the veteran of his 
and VA's respective duties for obtaining evidence and asked 
him to submit evidence and/or information in his possession 
to the AOJ.  This letter also informed the veteran that to 
establish entitlement to an increased evaluation the evidence 
must show that the condition has gotten worse.  This letter 
did not fully satisfy the VCAA duty to notify as described in 
Vazquez-Flores and Dingess/Hartman.      

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
petition for cert. filed,      U.S.L.W.        (U.S. Mar. 21, 
2008) (No. 07A588), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Regarding any prejudice, the Board initially notes that it 
finds it telling that the veteran is represented by a 
veterans' service organization that the Board presumes 
knowledgeable in the relevant law and procedures and that has 
not alleged any prejudice to the veteran in the notice that 
has been given.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  The 
veteran has shown actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  First, he has continued to submit 
relevant evidence.  Second, at his personal hearing before 
the undersigned he gave testimony in which a description was 
made about the effect of the service-connected disability on 
employment and daily life including that the pain in his back 
got so severe that he could not stand up and that he had to 
leave his job with the United States Postal Service.  Third, 
the veteran has made statements at his VA examinations 
relaying the current condition of his low back disability and 
the effect that has had on employment and daily life.  For 
example, at the veteran's August 2003 VA examination he 
stated that he has difficulty bending over to tie his shoes 
and to pick objects off of the floor, but otherwise is able 
to do most routine activities of daily living.  At his 
September 2006 VA examination the veteran relayed that he was 
unemployed and could only do minimal housework with frequent 
breaks.  These statements and actions indicate awareness on 
the part of the veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant that demonstrate an 
awareness of what was necessary to substantiate his claim.  
Id., 22 Vet. App. at 49.  This showing of actual knowledge 
satisfies the first requirement of Vazquez-Flores.

The veteran and his representative have also shown actual 
knowledge that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As noted above, the veteran has made statements 
reflecting awareness that disability ratings are based on the 
severity of disability and the impact upon employment and 
daily life.  In addition, at the veteran's personal hearing 
his representative made arguments that the veteran's 
disability should be rated using a different Diagnostic Code, 
which he stated would result in a higher disability 
evaluation.  Also, in the VA Form 9 submitted by the veteran 
in March 2002, he wrote that he feels he should have full 
disability compensation of 100 percent.  These statements 
show awareness of disability ratings, Diagnostic Codes, a 
range in severity for compensation purposes, and what is 
considered in determining disability ratings.

Regarding elements 2 and 4 from Vazquez-Flores, the Board is 
of the opinion that this is a case where the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings served to render the pre-adjudicatory notice 
error non-prejudicial.  Vazquez-Flores, 22 Vet. App. at 46.

The veteran filed his claim for an increase in March 2000 and 
it was denied in November 2000.  Since that time extensive 
development has occurred including the obtainment of 
additional VA, private, and Social Security Administration 
(SSA) records, 2 VA examinations, a personal hearing before a 
Member of the Board, and a remand by the Board for additional 
development and notification.  The May 2004 Board remand 
explained that the regulations concerning the evaluation of 
disc pathology had been changed during the course of the 
veteran's appeal and that the new regulations set a normal 
range of motion standard and provide a Plate for 
illustration.  The May 2004 notification letter gave some 
examples of evidence the veteran could submit or ask the 
Secretary to obtain; the examples given were medical records 
from State or local governments, private doctors and 
hospitals, current or former employers, records held by any 
Federal Agency, and statements from individuals who are able 
to describe from their knowledge and personal observations in 
what manner his disability has become worse.  

The Board is aware that the May 2004 notification letter 
erroneously identified the issue on appeal at one point; 
however, the Board is of the opinion that a reasonable person 
would have known that the letter pertained to the veteran's 
claim for an increase for service-connected left sacroiliac 
irritation with low back pain and arthritis as the letter 
states that is why the veteran was receiving the letter and 
because the veteran is not service connected, nor has he 
claimed entitlement to service connection, for the 
erroneously listed disability.  

During and after this extensive development, the veteran and 
his representative have had an opportunity to submit 
additional evidence and the claim was again readjudicated in 
January 2008 when a supplemental statement of the case (SSOC) 
was issued.  This SSOC constituted a de novo review of all of 
the evidence.

In sum, while the veteran was not given proper notice, for 
all the reasons above the Board finds that the essential 
fairness of the adjudication has not been affected by such 
errors and the Board can consider the claim on the merits.  
See Sanders, 487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, private medical records, Social 
Security Administration records, vocational rehabilitation 
records, and hearing transcripts.  VA made reasonable efforts 
to obtain private medical records identified by the veteran 
but was unsuccessful in some attempts.  VA notified the 
veteran of its efforts and negative results and the veteran 
then obtained the relevant evidence and submitted it to VA.  
In November 2005, the veteran submitted a letter and medical 
records and stated that the submission concluded all of his 
medical records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that left sacroiliac irritation with low 
back pain and arthritis, for the period on and after 
September 26, 2003, is more disabling than currently 
evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and September 2003.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the former criteria in the VA 
schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the relevant portions of the former 
criteria and the amended criteria for the benefit of 
comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of DC 5286, in effect before September 
26, 2003, a complete bony fixation (ankylosis) of the spine 
at a favorable angle warranted a 60 percent rating.  
38 C.F.R. § 4.71a, DC 5286 (2003).  Complete bony fixation of 
the spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) warranted a 
100 percent rating.  Id.  

Under the provisions of DC 5289, in effect before September 
26, 2003, favorable ankylosis of the lumbar spine warranted a 
40 percent rating and unfavorable ankylosis warranted a 
50 percent rating.  38 C.F.R. § 4.71a, DC 5289 (2003).

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2003).  A 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable pursuant to that 
diagnostic code, 40 percent, was warranted upon evidence of 
severe limitation of motion of the lumbar spine.  Id.   

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent evaluation requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, will 
be awarded with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2003).  

The former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc syndrome.  Under the former provisions of 
DC 5293, a noncompensable evaluation is assigned for 
post-operative, cured intervertebral disc syndrome.  A 
10 percent rating requires evidence of mild intervertebral 
disc syndrome.  A 20 percent evaluation necessitates evidence 
of moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating requires evidence of 
intervertebral disc syndrome which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 
60 percent, necessitates evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

The Board notes that the veteran is not service connected for 
residuals of a fractured vertebra; as such, consideration of 
38 C.F.R. § 4.71a, DC 5285 (2003) is not warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the evidence shows that the 
veteran was shot in the back by a neighbor in September 2003.  
The competent medical evidence of record does not indicate 
any additional spinal disability as a result of this injury 
and the Board is considering all of the relevant low back 
symptomatology as related to the veteran's service-connected 
low back disability.  

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 20 percent 
for the period on and after September 26, 2003, for left 
sacroiliac irritation with low back pain and arthritis, other 
than left lower extremity radiculopathy.

At the veteran's personal hearing, he testified that he 
worked at the United States Postal Service after service for 
approximately 15 years and that he had to leave because of 
severe back pain and absenteeism.  He reported that his pain 
was worse since he left the post office and that he had daily 
pain down into his left thigh and foot.  By his estimate, 45 
degrees was approximately the most he could bend forward at 
the waist.  He stated that he was taking several medications 
and that he had to change a lot of his activities due to his 
back pain.  He also reported that he had to stay in bed a 
couple of days, just about every month, due to his back.  He 
stated that his neurological symptoms are limited to his left 
lower extremity.    

The competent medical evidence of record shows that the 
veteran has spinal stenosis, degenerative disc disease and 
degenerative joint disease of the lumbar spine.  VA and 
private treatment records show that on and after September 
26, 2003 the veteran complained of low back pain on multiple 
occasions.  Of note, a February 2004 private treatment note 
shows that the veteran had full active range of motion in his 
back at that time and a July 2004 private treatment note 
shows that the veteran could flex at his waist to 60 degrees 
at that time.  A January 2005 VA primary care clinic note 
states that at that time the veteran reported having pain in 
his back that was so severe it severely limited his activity.  
He described wanting to be active and exercising, but could 
not due to pain.     

The veteran was afforded a VA examination in September 2006.  
At that examination, the veteran reported having pain in the 
lumbar region radiating down his back and down his left leg 
and that he used assistive devices including a cane and a 
walker.  The veteran was unemployed at the time of the 
examination and stated that as far as activities of daily 
living, he was only able to do minimal housework with 
frequent breaks and that he does not do any housework.  He 
reported flare ups 3-4 times a week lasting anywhere from an 
hour to 3-4 days and that he usually has to take it easy and 
rest during these periods.  The examiner noted the veteran's 
relevant medical history.    

On physical examination the veteran had some tenderness to 
palpation through his lower back and along the left side of 
his lower back including the L4-S1 region.  He did have some 
spasm there as well.  As far as his lumbar and thoracolumbar 
spine range of motion, both active range of motion and 
passive range of motion were reported as follows: forward 
flexion to 45 degrees with pain, extension to 15 degrees with 
pain, left lateral flexion to 15 degrees with pain, and right 
lateral flexion to 15 degrees.  Upon repetitive use the 
veteran did not have any additional limitation.  The examiner 
stated that the veteran did have "quite a bit of decreased 
range of motion due to pain, fatigue and weakness as I have 
previously mentioned in all 6 tested ranges of motion he has 
pain with range of motion and he has decreased range of 
motion as well."  It appears that the ranges of motion 
reported by the examiner included additional decrease due to 
pain, fatigue and weakness.  As such, this report shows that 
after considering the effects of pain, fatigue and weakness 
the veteran had forward flexion of his thoracolumbar spine to 
45 degrees that was not additionally limited by repetitive 
use.  The diagnosis given was spinal stenosis with moderate 
left leg radiculopathy with left sciatic nerve radiculopathy.  
An April 2007 addendum to that examination report states that 
there was no additional neurologic diagnosis warranted for 
the right lower extremity.  

For the veteran to warrant an evaluation in excess of 20 
percent for the orthopedic manifestations of his low back 
disability the evidence of record would need to show 
ankylosis of the lumbar or thoracolumbar spine; forward 
flexion of the thoracolumbar spine to 30 degrees or less; 
severe limitation of motion of the lumbar spine; or listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, DCs 5286, 5289, 5292, 
5295 (2003), DCs 5235 to 5243 (2007).

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5286 
(2003), 5235 to 5243, Note 6 (2007).  In this case, the 
competent medical evidence shows that the veteran has flexion 
in his spine.  For example, at the veteran's September 2006 
VA examination it was reported that he had forward flexion of 
his spine to 45 degrees which was not additionally limited by 
repetitive use.  Accordingly, a higher evaluation is not 
warranted based on ankylosis.  See 38 C.F.R. § 4.71a, DCs 
5286, 5289 (2003), 5235 to 5243 (2007). 

Considering the rating criteria for lumbosacral strain under 
38 C.F.R. § 4.71a, DC 5295 (2003), the competent medical 
evidence of record does not show listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, or 
loss of lateral motion with osteo-arthritic changes.  While 
narrowing of joint space is shown by radiological evidence, 
abnormal mobility on forced motion is not shown.  As such, a 
higher evaluation is not warranted for lumbosacral strain.  
See id.  

Considering limitation of motion, the competent medical 
evidence of record shows that during the relevant period, at 
worst, the veteran had decreased forward flexion to 45 
degrees, extension to 15 degrees, and left and right lateral 
flexion to 15 degrees.  The Board does not associate such 
findings with severe limitation of motion of the lumbar spine 
and forward flexion of the thoracolumbar spine limited to 
30 degrees or less is not shown.  Accordingly, a higher 
evaluation is not warranted for limitation of motion based on 
38 C.F.R. § 4.71a, DC 5292 (2003), DC 5235 to 5243 (2007).    

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
20 percent rating currently assigned.  Including the effects 
of pain, fatigue, and weakness, the September 2006 VA 
examiner reported forward flexion to 45 degrees and no 
additional limitation based on repetitive use.  There is no 
indication that pain, fatigue and weakness due to the 
veteran's low back disability causes functional loss greater 
than that contemplated by the 20 percent evaluation assigned 
by the RO.  See 38 C.F.R. § 4.40; DeLuca, supra.

The veteran currently has separate ratings for the orthopedic 
and neurological manifestations of his low back disability.  
A higher evaluation could be awarded if when considering both 
his orthopedic and neurological manifestations the competent 
medical evidence showed incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months, 
intervertebral disc syndrome which is severely disabling with 
recurring attacks and intermittent relief, additional 
neurological manifestations, or neurological manifestations 
of a greater severity than currently evaluated.  See 
38 C.F.R. § 4.71a, DC 5293 (2002 & 2003), DC 5243 (2007).  An 
April 2007 addendum to the September 2006 VA examination 
report states that there was no additional neurologic 
diagnosis warranted for the right lower extremity.  As there 
is no competent medical evidence in significant conflict with 
this opinion the Board finds that a separate evaluation for 
right-sided neurological manifestations of the veteran's low 
back disability is not in order.  As explained in the 
introduction to this decision, the left lower extremity 
neurological manifestations of the veteran's low back 
disability are the subject of another appeal and accordingly 
are not the subject of this decision.  However, in order to 
accurately determine the appropriate rating the Board must 
consider the combined orthopedic and neurological 
manifestations solely for the purpose of determining if a 
higher evaluation is warranted for intervertebral disc 
syndrome.  In this limited context, the Board finds that a 
higher disability evaluation is not warranted for 
intervertebral disc syndrome.  

For VA purposes an "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293, 
Note (1) (2003), DC 5243, Note (1) (2007).  No such episodes 
are shown by the competent medical evidence during the 
relevant period.  In September 2006 the veteran did report 
having 10 incapacitating periods a month requiring bedrest; 
however, the examiner commented that none of these periods 
had been specifically directly prescribed by a doctor.  As 
such, a higher evaluation is not warranted based on 
incapacitating episodes.

Regarding the criteria for rating intervertebral disc 
syndrome in effect prior to September 23, 2002, a 
neurological evaluation conducted at the September 2006 VA 
examination revealed decreased sensation to light touch for 
the left leg from S1 to L2, and left leg motor strength of 
4/5 including plantar flexion, extensor hallucis longus, 
tibialis anterior, quadriceps, hamstrings, hip flexion, hip 
abduction, and hip adduction.  The examiner was unable to 
elicit any ankle jerk reflexes and patella tendon reflexes 
were 1+, symmetrical and bilateral.  The diagnosis at that 
time was spinal stenosis with moderate left leg radiculopathy 
with left sciatic nerve radiculopathy.  The Board does not 
associate these findings with "severely disabling" 
intervertebral disc syndrome.  Accordingly, a higher 
evaluation is not warranted for intervertebral disc syndrome 
based on 38 C.F.R. § 4.71a, DC 5293 (2002).  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 20 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for left sacroiliac irritation with low back pain 
and arthritis, other than left lower extremity radiculopathy, 
for the period on and after September 26, 2003, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The 
Board finds no basis upon which to predicate assignment of 
"staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for left 
sacroiliac irritation with low back pain and arthritis, other 
than left lower extremity radiculopathy, for the period on 
and after September 26, 2003, are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not so exceptional nor unusual such as to preclude the use 
of the regular rating criteria. 


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
sacroiliac irritation with low back pain and arthritis, other 
than left lower extremity radiculopathy, for the period on 
and after September 26, 2003, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


